Citation Nr: 1543612	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-48 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right lower extremity peripheral vascular disease.

5.  Entitlement to service connection for left lower extremity peripheral vascular disease.

6.  Entitlement to service connection for right lower extremity peripheral neuropathy.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy.

8.  Entitlement to service connection for vision loss, to include diabetic retinopathy.
 
9.  Entitlement to service connection for a skin disability, to include dermatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1968 to September 1972. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2012, the Veteran testified at a videoconference hearing before the Board.  Due to technical problems, a transcript of the Veteran's October 2012 Board videoconference hearing was unavailable, and the Veteran was offered an opportunity to testify in an additional Board hearing.  In November 2012, the Veteran indicated that he wished to have another hearing, which was scheduled for March 2013.  In February 2013, the Veteran notified the RO that he could not attend the hearing and requested a rescheduled hearing at the RO (travel board).  The Board, in July 2014, remanded the claim for the scheduling of a travel board hearing, but the Veteran had instead been scheduled for a videoconference hearing.  In April 2015, the Board remanded the claim for the scheduling of a travel board hearing, and in August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is associated with the claims file.  

As noted in the Board's December 2012 and July 2014 remands, December 2009 and October 2012 statements from the Veteran appeared to raise additional claims, including entitlement to an increased rating for his service-connected right knee disability and requests to reopen claims of entitlement to service connection for a left knee disability, a right elbow disability, a right shoulder disability, a right arm disability, and a back disability.  There is still no indication in the record that the RO has addressed these matters.  Thus, the Board lacks jurisdiction over them and they are again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

The Board has reviewed the Veteran's claims file in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for right and left lower extremity peripheral vascular disease, hypertension, vision loss, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran was present on land in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran is diagnosed with diabetes mellitus, type II and CAD, which are presumed to be related to herbicide exposure. 

3.  The medical evidence of record shows that the Veteran's right and left lower extremity peripheral neuropathy was caused by his diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for CAD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for secondary service connection for right lower extremity peripheral neuropathy have been met.   38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for secondary service connection for left lower extremity peripheral neuropathy have been met.   38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the claim for service connection for diabetes mellitus, CAD, and right and left lower extremity peripheral neuropathy, as the Board is granting the full benefit sought on appeal, no additional discussion of the duty to notify and assist is necessary.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes Mellitus and CAD

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

"Service in the Republic of Vietnam" means actual service in-country in the Republic of Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active service, certain diseases, including 2 diabetes (also known as Type II diabetes mellitus) and CAD,  shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran contends that he was exposed to herbicides during his period of service aborad the USS NEWPORT NEWS, which has been confirmed to have been located in the official waters of the Republic of Vietnam.  He contends that he made several trips ashore for various reasons, including for supplies and equipment, including around August 1972, when he was assigned a detail to go ashore to Vietnam to pick up a large steam valve that was needed for repairs.  The Veteran's DD Form 214 indicates that military occupational specialty (MOS) was a boiler technician.  In addition, the DD Form 214 shows that the Veteran was awarded the Vietnam Service Medal with Combat Action Ribbon, and the remarks section indicates that the Veteran "served in Vietnam."

The Veteran's service treatment records and service personnel records do not contain any notation indicating that he was physically present within the borders of Vietnam during service.  The Board notes that a February 2004 request to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicates no records of exposure to herbicides, and that an April 2005 request documents that the Veteran's served aborad the USS NEWPORT NEWS, which was in the official waters of Vietnam from May 1972 to September 1972; however, there was no conclusive proof that the Veteran was physically in country.  A November 2006 Defense Personnel Records Information Retrieval System (DPRIS) report, which indicated that the command histories for the USS NEWPORT NEWS from 1972 were reviewed.  The history did not document the USS NEWPORT NEWS as in port in the Republic of Vietnam.  

In support of his claim, the Veteran submitted two buddy statements, one being a February 2006 statement from S.W., who stated that he was stationed on the USS NEWPORT NEWS off the coast of Vietnam from May to September 1972.  Around August 1972, he was assigned to go ashore to what he believed was DaNang Naval Station to pick up a valve that was needed for a repair.  He stated that he was accompanied by the Veteran and T.M., another shipmate, and while ashore went to a canteen and had lunch before returning to the ship.  In a March 2006 statement, T.M. indicated that he served with the Veteran on the USS NEWPORT NEWS off the coast of Vietnam from May 1972 to September 1972.   He stated that in the latter part of August 1972 they were sent ashore by motor whaleboat to pick up a large steam valve for shipboard repairs, and docked at a pier in the vicinity of DaNang Naval Base.  While ashore they went to a base restaurant and had cold drinks and a sandwich, and then returned to the pier to meet other sailors.  

The Veteran is competent to report that he set foot in Vietnam during his military service.  The buddy statements from S.W. and T.M. confirm the Veteran's account of going ashore in August 1972, and the Board finds no reason to doubt the credibility of these statements.  Thus, given this evidence, and that the Veteran's DD Form 214 indicates that the Veteran served in Vietnam, the Board finds that the evidence is at least in equipoise that the Veteran had in-country service in Vietnam.  The Board shall resolve all reasonable doubt in favor of the Veteran and find that he served in Vietnam, and is presumed to have been exposed to herbicides.  

The medical evidence in the claims file reflects that the Veteran has been diagnosed with diabetes mellitus, type II, and CAD, which manifested to a compensable degree of at least 10 percent after separation from service pursuant to the applicable schedular rating criteria for each disability.  See 38 C.F.R. §§ 4.104, DC 7005 (coronary artery disease), 4.119, DC 7913 (diabetes mellitus).  At his August 2015 Board hearing, the Veteran indicated that his treatment for diabetes was diet and medication, and private medical records indicate that the Veteran was treated for his diabetes with medication, including Avandia and Glucophage.   Private treatment records also indicate that the Veteran is diagnosed with coronary artery disease, and has been prescribed continuous medication for treatment.  

In sum, the Veteran was in Vietnam during the requisite period and is presumed to have been exposed to herbicides.  He has current diagnoses of diabetes mellitus, type II and CAD which manifested to a compensable degree, and there is no affirmative evidence to the contrary.  Service connection for diabetes mellitus, Type II and CAD is therefore warranted.  

Right and Left Lower Extremity Peripheral Neuropathy

The Veteran claims that his right and left lower extremity peripheral neuropathy are due to his diabetes mellitus.  Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

The record reflects that the Veteran has been diagnosed with diabetic neuropathy.  As per the Board's decision above, service connection has been granted for diabetes mellitus, type II.  

A January 2005 letter from Tyrone Family Medicine indicates that the Veteran was not only diagnosed with diabetes in 1997, but also suffered from diabetic neuropathy.  The Veteran's Social Security Administration (SSA) records include private treatment records from Dr. J.S.T., which indicate that in February 2005, the Veteran was treated for diabetic neuropathy in the lower extremities.  Dr. J.S.T. assessed the Veteran as having "neuropathy due to diabetes."  In November 2006, the veteran was diagnosed by Dr. W.S.B. with diabetic polyneuropathy.  

Considering the competent and credible evidence of record, in particular, the private treatment records listed above, as well as the lack of affirmative evidence to the contrary, the Board finds that the medical evidence of record supports the conclusion that the Veteran's service-connected diabetes mellitus, type II, caused the Veteran's peripheral neuropathy of the right and left lower extremity.  Accordingly, the Board finds that a grant of service connection for right and left lower extremity peripheral neuropathy is warranted.

 
ORDER

Service connection for diabetes mellitus is granted.

Service connection for CAD is granted.

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for left lower extremity peripheral neuropathy is granted.


REMAND

The Veteran seeks service connection for peripheral vascular disease of the right and left lower extremities, which he contends was caused by his now service-connected diabetes mellitus, type II.  The Veteran has not been afforded a VA examination to determine the etiology of his peripheral vascular disease.  The Board does note that 2004 private treatment records from Dr. A.L. indicate a diagnosis of "Diabetes, IDDM with PVD," however, no further explanation was provided and no opinions regarding etiology were provided.  In light of this evidence, the Board finds that a VA examination with a medical opinion is warranted in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for hypertension and vision loss to include diabetic retinopathy, which he claims were caused by his service-connected diabetes mellitus, type II.  The record reflects that the Veteran has been diagnosed with hypertension.  The record also contains an August 2004 statement of charges and payments from Dr. G.S.W., O.D., which notes a primary diagnosis of dry eye syndrome and a secondary diagnosis of adult diabetes with ocular involvement.   Given the fact that the Veteran is now service-connected for diabetes mellitus, type II and CAD, and that he has not been afforded a VA examination in this case, the Board finds that a VA examinations with medical opinions are warranted.  Id.

The Veteran also contends that he has a skin disability to include dermatitis that is related to his service, including herbicide exposure, and also secondary to his service-connected diabetes mellitus.  Private treatment records from Dr. P.M., indicate that in March 1987, the Veteran was treated for a rash on his chest and arms, and was diagnosed with various skin disabilities, including tinea versicolor.  At his December 2007 Decision Review Officer hearing, the Veteran indicated that he developed a skin rash while he was on his first ship and was sent to another ship to be examined by a doctor, who diagnosed him with an Id reaction.  At his August 2015 Board hearing, the Veteran stated that he had a skin rash which was all over his chest and breaks out on his legs and groin area.  He indicated that he was diagnosed by a doctor in the Navy.  A July 2002 statement from the Veteran's sister and a July 2005 statement from the Veteran's sister-in-law, indicated that prior to joining the military, the Veteran did not have a history of skin rashes.  In light of the above, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's skin disability.  Id.

Additionally, as the Veteran has submitted the August 2004 statement of charges and payments from Dr. G.S.W. regarding eye testing, and there are no treatment records; on remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete treatment records from Dr. G.S.W., O.D. should be obtained, along with any other private facilities where he has received treatment for any of the conditions on appeal.

Finally, at his August 2015 Board hearing, the Veteran stated that he recently began VA treatment at the VA clinic in Carrollton, Georgia.  As the record does not contain any VA treatment records, on remand, all VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the complete treatment records from Dr. G.S.W., O.D., as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain the complete VA treatment records from the Atlanta VA Medical Center, and all associated clinics (including the Trinka Davis Veterans Village in Carrollton, Georgia), as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his right and left lower extremity peripheral vascular disease.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vascular disease is related to the Veteran's active duty service, to include exposure to herbicides. 

The examiner should also comment on whether it is at least as likely as not (50 percent probability or greater), that the Veteran's peripheral vascular disease was (a) caused or (b) aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II or coronary artery disease.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding the onset of his disorder, and the private medical records from Dr. A.L.  A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.

4.  Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of the Veteran's hypertension.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension had its onset in active duty service.  The examiner should specify, to the extent possible, the date of onset of hypertension, if not during service.

The examiner should also provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed hypertension was (a) caused or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus, type II or CAD.  If aggravation is found, the examiner must assess the baseline level of severity of hypertension based on the evidence of record and the current level of severity.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding the onset of his disorder.  A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.

5.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of the Veteran's claimed vision loss, to include diabetic retinopathy.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to identify all current eye disorders, to include diabetic retinopathy.

The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed eye disorder is related to the Veteran's active service; OR was (a) caused or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus, type II or CAD.  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding the onset of his disorder.  A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.

6.  Schedule the Veteran for a VA dermatology examination to determine the nature and etiology of the Veteran's claimed skin disability, to include dermatitis.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to identify all skin disorders.  The examiner must specifically consider and address the Veteran's diagnoses of skin disorders in the claims file (in particular the private treatment records from Dr. P.M).   

For each identified skin disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified skin disorder is related to service, to include herbicide exposure; OR was (a) caused or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus.  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding the onset of his skin disorder, including developing a skin rash while on his first ship.  A full and complete rationale for any opinion expressed is required.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.

7.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


